249 S.W.3d 276 (2008)
Yvonne M. BOHAC (Allen), Respondent/Cross-Appellant,
v.
Salim Issac AKBANI, Appellant/Cross-Respondent.
Nos. ED 89501, ED 89555.
Missouri Court of Appeals, Eastern District, Division One.
April 8, 2008.
Jack F. Allen, Clayton, MO, for Respondent/Cross-Appellant.
Michelle House-Connaghan, Amanda McNelley, Erin Rathjen, St. Louis, MO, Appellant/Cross-Respondent.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J, and KENNETH M. ROMINES, J.

MEMORANDUM DECISION
PER CURIAM.
Appellant Salim Issac Akbani ("Husband") appeals from the judgment of the Circuit Court of St. Louis County, the Honorable John R. Essner presiding. After a hearing on wife's "motion to correct and clarify various orders and for a declaratory judgment" the judge ordered Husband to pay Yvonne M. Bohac (Allen) ("Wife") $63,037 in satisfaction of Husband's delinquent child maintenance, lump sum obligations and prior attorney fees and court costs.
Husband brings two points on appeal, arguing the judge erred in failing to recognize certain debts discharged in bankruptcy and in failing to adequately notify Husband of the court's judgment denying Husband's motion to dismiss until the day of trial. Wife brings two points on cross-appeal, claiming the judge erred in failing to recognize that wife was under duress when she signed a November 1997 consent judgment, and that the judge erred by allowing three clerical errors in its written judgment.
We have thoroughly reviewed the record and the briefs of the parties and no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. The judgment is affirmed pursuant to Rule 84.16(b). Motion for attorney's fees is denied.
AFFIRMED.